Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be and the same hereby is reversed for error in affirming and not reversing the judgment of the court of common pleas of Lucas county. And proceeding to render the judgment which the circuit court should have rendered it .is considered and adjudged that the judgment of the court of common pleas of Lucas county in the case be and the same hereby is reversed for error in overruling the objection of defendant below to the question propounded to the witness, Patrick J. Flanagan, at page fifty-three of *721the printed record, to this effect: “At the time or times that you sent the Italian, Pete, to Mr. Flynn as a helper to do the blasting, state whether or not in your judgment, from your knowledge of the man, Peter was a competent man; that is, a safe and fit man to be trusted with operating the electric battery in firing the blast?” and in not sustaining the objection of the defendant below and in admitting the answer of the witness thereto and overruling the motion of the defendant' below to strike out said answer.
Crew, C. J., Spear, Davis and Shauck, JJ., concur.